UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

EMMANUAL OHAI, )
)

Plainbift, )
) CIVIL ACTION FILE
Vs. )
) NUMBER 1:20-CV-2220
DELTA COMMUNITY CREDIT UNION, }
PARK TREE INVESTMENTS, L.L.C., )
DEAN ENGLE, FCI LENDER )
SERVICES, INC., SINGER LAW )
GROUP, DANIEL I. SINGER, )
JAUREGUI, LINDSEY, LONGSHORE }
& TINGLE, MICROBUILT )
CORPORATION and PNC BANK, N.A., )

)

Defendants. )

DEFENDANT PARK TREE’S MOTION TO RECONSIDER

COMES NOW Park Tree Investments, L.L.C. (“Defendant Park
Tree”), a co-Defendant in the above-styled civil action, and
hereby files its Motion to Reconsider the Order entered by this
Court on January 11, 2021, and shows this honorable Court in
Support thereof as follows:

Plaintiff filed his Complaint on or about May 26, 2020.
Plaintiff later filed an Amended Complaint on or about June Sy
2020. Defendant Park Tree initially filed a Motion to Dismiss
the Plaintiff's Complaint, as amended, on June 16, 2020,
requesting this honorable Court to dismiss the complaint as

amended (or to dismiss the Amended Complaint). That Motion to

Dismiss was filed AFTER the Amended Complaint was filed and
served and it Specifically referenced various provisions of the
Amended Complaint and requested that the Court dismiss that

Amended Complaint.

However, the Order entered on January 11, 2021, incorrectly
states that such Motion to Dismiss filed by Defendant Park Tree
only related to the initial Complaint and not the Amended
Complaint, which was filed the day before on June 15, 2021.
However, that Motion to Dismiss was filed by Defendant Park Tree
AFTER the Amended Complaint was filed and specifically
referenced the complaint, as amended. Consequently, that Motion
to Dismiss actually requested relief against the Amended
Complaint, and Defendant Park Tree renews its motion to dismiss
herein to again apply to the Amended Complaint.

WHEREFORE, Defendant Park Tree prays that this honorable
Court reconsider the Order entered by this Court on January 11,
2021, and that this honorable Court dismiss this case as against
Defendant Park Tree as a matter of law.

Respectfully submitted this /4w day of January, 2021.

JOHNSO EGAL Ly Lida

“lady § LE
rgia 394896

at touney for Defendant
138 Hammond Drive, Suite B Park Tree
Atlanta, GA 30328
Telephone: (404) 486-2361
Facsimile: (404) 393-0826

Email: LJohnson@SuretyBondsAgency. com
ParkTreeOhaiDismissMotion02Recon
CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and correct
copy of the foregoing DEFENDANT PARK TREE’S MOTION TO RECONSIDER
waS served upon all parties electronically via the Court’s
system, plus the following who was served by mailing same by
United States First Class Mail in a properly addressed envelope
with adequate postage affixed thereon to ensure delivery,

addressed as follows:

Mr. Emmanual Ohai
2715 Tradd Court
Snellville, GA 30039

This {Ge day of January, 2021.

 

Wey - ppm a
‘i one Or Poe eon sant
Park Tree

JOHNSON LEGAL OPELICES , Tre Tit.

138 Hammond Drive, Suite B

Atlanta, GA 30328

Telephone: (404) 486-2361

Facsimile: (404) 393-0826

Email: LJohnson@Suret yBondsAgency. com

 
